Candler, J.
1. An indictment for larceny after trust, charging that the accused, after having been entrusted with money for the purpose of paying it to “Dudley-Butts Lumber Co.,” fraudulently converted the same to his own use, is sufficiently supported by evidence showing that the money which the accused converted was intended for payment to “Dudley-Butts Sash, Door and Lumber Company,” it appearing that the two names were applied to the same corporation, and that it was as well known by one name as the other. “The question is one of the identity of the party, . . and not merely one of the identity of a name.” Jackson v. State, 76 Ga. 568; Rogers v. State, 90 Ga. 463.
Submitted January 18, —
Decided January 26, 1905.
Indictment for larceny after trust. Before Judge Seabrook. Muscogee superior court. December 17, 1904.
Cameron & Pinkston, for plaintiff in error.
S. P. Gilbert, solicitor-general, contra.
2. The motion for a new trial did not complain that the court committed any error of law, hut was upon the general grounds that the verdict was contrary to law and the evidence. The evidence warranted a finding that the accused, a building contractor, was entrusted by the prosecutor with money to pay certain bills for materials; that these materials were used in the construction of houses that the accused had built under a contract with the prosecutor; that credit for the materials was extended to the prosecutor and not the accused, and the accused so understood ; and that the accused converted the money so entrusted to him to his own use and immediately left the county. The verdict of guilty of larceny after trust was therefore not contrary to the evidence. Judgment affirmed.

All the Justices concur.